Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/02/2021 and 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Richardson on 7/20/2022.

The application has been amended as follows: Amend claim 17 to fix the antecedent issue. 

Claim 1 (Currently amended): A method of controlling connection of supply power to a bucket in a motor control center, comprising: providing the bucket with a housing having a front panel and sidewalls, the bucket comprising a stab assembly with line contacts, a circuit breaker and a plurality of interlocks, wherein the stab assembly is moveable between an extended position that places the line contacts outside the housing and a retracted position that places the line contacts inside the housing; and controlling movement of the stab assembly, using one or more of the plurality of interlocks, to allow the stab assembly to move to the extended position with the front panel in a closed position whereby the line contacts engage the supply power of the motor control center only when (i) the bucket is properly installed in a compartment of the motor control center and (ii) the circuit breaker is open.


      Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the limitation set forth on 11/23/2021.
In regards to Claim 17, no prior art fairly suggests or discloses “controlling movement of the stab assembly, using one or more of the plurality of interlocks, to allow the stab assembly to move to the extended position with the front panel in a closed position whereby the line contacts engage the supply power of the motor control center only when (i) the bucket is properly installed in a compartment of the motor control center and (ii) the circuit breaker is open”, in conjunction with the remaining elements. 
Dependent claims 18-26 are allowably by virtue of their dependency from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP (2 571 121 A1) – Discloses a withdrawable unit comprising a housing having sidewalls, a stab assembly which can extend and retract out of said housing, wherein the stab assembly is moved using one or more interlocks, but is not consider prior art due to the filing date. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835